FILED
                             NOT FOR PUBLICATION                              FEB 25 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 JOSE JAIME ESCALANTE,                             No. 07-71975

               Petitioner,                         Agency No. A077-761-002

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Jose Jaime Escalante, a native and citizen of El Salvador, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JT/Research
removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Nagoulko

v. INS, 333 F.3d 1012, 1015 (9th Cir. 2003), and we deny the petition for review.

         Even if Escalante testified credibly, substantial evidence supports the

agency’s denial of Escalante’s asylum claim because the threats made against him

did not rise to the level of persecution, see Lim v. INS, 224 F.3d 929, 936 (9th Cir.

2000), and he failed to demonstrate that his fear of returning to El Salvador is

objectively reasonable, see Nagoulko, 333 F.3d at 1018.

         Because Escalante failed to establish eligibility for asylum, he necessarily

failed to meet the more stringent standard for withholding of removal. See

Mansour v. Ashcroft, 390 F.3d 667, 673 (9th Cir. 2004).

         Substantial evidence also supports the agency’s denial of CAT relief because

Escalante failed to establish it is more likely than not that he will be tortured if he

returns to El Salvador. See Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir.

2006).

         PETITION FOR REVIEW DENIED.




JT/Research                                  2                                     07-71975